This is an action on the case to recover damages for seduction of plaintiff’s minor daughter- The jury returned a verdict for the plaintiff in the sum of four thousand dollars. The case comes to this court on general motion for a new trial, and the only question raised under the motion involves consideration of the allegation that the damages are excessive.
Counsel on each side have filed very helpful briefs, and have carefully argued the facts as the gravity of the case required. We have reviewed the case and examined the evidence in the light of the claims of each contestant, and we are unable to conclude that the jury erred in assessing the damages.
The case was carefully tried. The jury heard and saw the witnesses, heard the story of the business relations between the *499parties, and the close personal relations existing, together with all the other evidence in the case, and under proper instruction returned what appears to us a proper verdict, with which we do not feel authorized to interfere. Motion overruled.
Fred F. Lawrence, for plaintiff. Merrill & Merrill, for defendant.